               Case 2:20-cv-00285-JAD-NJK Document 31 Filed 08/13/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3       Matthew Joseph Cupp,                                Case No. 2:20-cv-00285-JAD-NJK

 4              Plaintiff
         v.                                                   Order Adopting Report and
 5                                                      Recommendation and Dismissing Claims
         Richard Baron, et al.,                         against Baron Brothers Partnership, L.P.
 6
                Defendant
 7                                                                      [ECF No. 27]

 8

 9             Magistrate Judge Nancy J. Koppe recommends that plaintiff’s claims against the Baron

10 Brothers Partnership, L.P. be dismissed because plaintiff failed to file proof that this partnership

11 defendant has been served with process. 1 The deadline for objections to that recommendation

12 passed without objection or any request to extend the deadline to file one. “[N]o review is

13 required of a magistrate judge’s report and recommendation unless objections are filed.” 2

14             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

15 [ECF No. 27] is ADOPTED in full;

16             IT IS FURTHER ORDERED THAT the claims against Defendant Baron Brothers

17 Partnership, L.P. are DISMISSED. The Clerk of Court is directed to terminate this party from

18 this action.

19             Dated: August 13, 2020

20                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
21

22
     1
         ECF No. 27.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
